COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Humphreys and Agee
Argued at Salem, Virginia


CHRISTIAN MICHAEL LARSEN
                                         MEMORANDUM OPINION * BY
v.   Record No. 1096-00-3                 JUDGE G. STEVEN AGEE
                                             MARCH 27, 2001
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                      James F. Ingram, Judge

          Joseph R. Winston, Special Appellate Counsel
          (Public Defender Commission, on brief), for
          appellant.

          Amy L. Marshall, Assistant Attorney General
          (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Christian Michael Larsen (Larsen) was convicted and

sentenced in a bench trial in the Circuit Court of the City of

Danville for driving after having been declared a habitual

offender, second or subsequent offense, in violation of Code

§ 46.2-357(B)(3).   He appeals the conviction averring that the

roadblock employed to check his license and vehicle registration

violated the Fourth Amendment of the United States Constitution.

Therefore, Larsen argues, the trial court should have suppressed

the evidence gathered as an illegal search and seizure.    For the



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
reasons set forth below, we affirm the trial court's denial of

the motion to suppress.

                                I.

                            Background

     On December 2, 1999, Lt. J.W. Smith of the City of Danville

Police Department supervised a traffic checkpoint at the

intersection of Stratford Place and Westhampton Avenue from

9:00 p.m. to 10:00 p.m.   The purpose of the checkpoint was to

check and verify motorists' licenses and registrations and act

upon any other violations which became apparent during the

checkpoint.

     The checkpoint was established and conducted pursuant to a

plan designed by Lt. Smith and approved by his supervisor,

Assistant Chief of Police Major Elliott, on November 24, 1999.

The police department found the checkpoint necessary because the

city had experienced citywide problems with people driving

without a license.   Lt. Smith chose the particular location

because it was (1) a fairly wide street, (2) well lit, (3) well

traveled and (4) a good location for the safety of his officers.

     As provided by the plan, Officers Chaney, Crews, Brooks and

Dalton set up the roadblock just prior to 9:00 p.m., using their

marked police cars, orange cones and flares to notify motorists

of the checkpoint.   The plan provided that "in the event traffic

becomes congested, it will be allowed to flow until clear.     Then

the checkpoint will resume."   During the operation, however,

                               - 2 -
Lt. Smith never perceived the traffic to be congested, so the

officers stopped all passing cars.

     Just prior to 10:00 p.m., Officer Chaney stopped Larsen's

vehicle at the checkpoint.   Officer Chaney asked Larsen for his

driver's license, whereupon Larsen informed the officer that he

did not have a license.   The officer then obtained Larsen's

social security number and learned from the dispatcher that

Larsen was a habitual offender.    Officer Chaney then arrested

Larsen for driving after having been declared a habitual

offender.   The charge was amended to a felony for a subsequent

offense when it was determined Larsen had a prior conviction for

the same offense.

     At trial, Larsen made a motion to suppress all evidence

derived from the stopping of his vehicle on the ground that his

constitutionally protected right against unreasonable seizures

was violated.   The court denied the motion and found Larsen

guilty as charged, giving rise to this appeal.

                                  II.

                             Analysis

     The stopping of a motor vehicle and detaining its operator

at a roadblock or a checkpoint constitutes a seizure within the

meaning of the Fourth Amendment, "even though the purpose of the

stop is limited and the resulting detention quite brief."

Delaware v. Prouse, 440 U.S. 648, 653 (1979); United States v.

Martinez-Fuerte, 428 U.S. 543, 556 (1976); Crandol v. City of

                               - 3 -
Newport News, 238 Va. 697, 700, 386 S.E.2d 113, 114 (1989).

Therefore, when reviewing the constitutionality of a checkpoint,

an inquiry must be made into whether the checkpoint in question

was a permissible invasion of the motorists' reasonable

expectation of privacy.    We evaluate the constitutionality of a

traffic checkpoint according to established principles.

"Persons in automobiles on public roadways may not for that

reason alone have their travel and privacy interfered with at

the unbridled discretion of police officers."     Prouse, 440 U.S.

at 663.   However, a state is "not preclude[d] from developing

methods for spot checks that . . . do not involve the

unconstrained exercise of discretion.    Questioning of all

oncoming traffic at roadblock-type stops is one possible

alternative."   Id.

     The issue before us is whether the seizure of Larsen under

the circumstances of this checkpoint was unreasonable under the

Fourth Amendment.     Larsen contends the seizure was unreasonable

due to its failure to meet the standards set forth in Brown v.

Texas, 443 U.S. 47 (1979).     We disagree.

     The Supreme Court of the United States in Brown stated that

the reasonableness of a checkpoint seizure depends on a

balancing test in which the validity of such a seizure should be

gauged.   There must be a weighing of (1) the gravity of the

public concerns served by the seizure, (2) the degree to which

the seizure advances the public interest, and (3) the severity

                                 - 4 -
of the interference with individual liberty and the individual's

expectation of privacy.    Upon considering these factors in this

case, it is clear that the seizure was reasonable.

       First, the checkpoint seizure was performed in the public

interest as Danville had experienced a citywide problem with

unlicensed drivers traveling on its roads.    Proper licensure is

a recognized vital interest of the public.    In Simmons v.

Commonwealth, 238 Va. 200, 203, 380 S.E.2d 656, 658 (1989), the

Supreme Court of Virginia held "it is clear that the state has a

vital interest in enforcing its motor vehicle laws regarding

licensure and equipment."    This holding that a grave public

interest is advanced by a licensure checkpoint is supported by

Prouse, 440 U.S. 648.     There the U.S. Supreme Court stated

            [s]tates have a vital interest in ensuring
            that only those qualified to do so are
            permitted to operate motor vehicles, that
            these vehicles are fit for safe operation,
            and hence that licensing, registration and
            vehicle inspection requirements are being
            observed.

Id. at 658-59.

       Finding the checkpoint's purpose to be permissible, we are

now required to determine whether this particular checkpoint was

a constitutionally impermissible invasion of Larsen's reasonable

expectation of privacy.     Simmons, 238 Va. at 202, 380 S.E.2d at

658.

            To avoid constitutionally impermissible
            infringements on privacy, the roadblock must
            be carried out pursuant to a plan or

                                 - 5 -
             practice which is explicit, contains neutral
             criteria, and limits the conduct of the
             officers undertaking the roadblock. Such a
             plan serves to insure that one's "reasonable
             expectation of privacy is not subject to
             arbitrary invasions solely at the unfettered
             discretion of officers in the field."

Id. at 202-03, 380 S.E.2d at 658 (citation omitted).    We find

the checkpoint in question did not impermissibly infringe on a

reasonable expectation of privacy.

     The December 2, 1999 checkpoint in Danville was executed in

compliance with a pre-approved plan and based on objective

criteria.    The checkpoint was designated by marked police cars,

orange cones and flares; it was clearly visible to oncoming

motorists.    The field officers, assigned to the pre-arranged

time and location, had no discretion concerning the particulars

of the checkpoint, and were required to stop every passing car.

The site of the operation was selected because it was a fairly

wide street, well lit, well traveled and a good location for the

safety of the field officers.

     This operation was carried out pursuant to a plan which was

explicit, contained neutral criteria and limited the conduct of

the field officers.    The fact that the creator of the plan,

Lt. Smith, was present as a supervisor during the checkpoint

operation does not render the checkpoint operation invalid.       See

Raymond v. Commonwealth, 17 Va. App. 64, 435 S.E.2d 151 (1993).

The focus of the analysis is on the actions of Officer Chaney,

who stopped Larsen, and as previously stated he and his fellow

                                 - 6 -
field officers exerted no discretion in the planning or

execution of the operation.

     Accordingly, we hold that the Danville checkpoint did not

violate Larsen's Fourth Amendment rights and the trial judge

correctly denied the motion to suppress.   Larsen's conviction is

affirmed.

                                                          Affirmed.




                              - 7 -